Name: Commission Regulation (EEC) No 2361/91 of 29 July 1991 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  Asia and Oceania;  cooperation policy
 Date Published: nan

 3 . 8 . 91 Official Journal of the European Communities No L 216/9 COMMISSION REGULATION (EEC) No 2361/91 of 29 July 1991 on the supply of various lots of skimmed-milk powder as food aid food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiary organizations 3 661 tonnes of skim ­ med-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25 . 7. 1987, p. 1 . 5 OJ No L 81 , 28 . 3 . 1991 , p . 108 . No L 216/10 Official Journal of the European Communities 3. 8 . 91 ANNEX LOTS A, B, C, D, E, F, G and H 1 . Operation Nos 1423 to 1430/90 (') 2. Programme : 1989 ( 150 tonnes) 4- 1990 3. Recipient : People s Republic of China 4. Representative of the recipient (') f) : Ministry of Agriculture, Dairy Development Project Office, 1 1  Nong Zhan Guang, Nanli, Beijing 100026, People's Republic of China (telex : 22233 MAGR CN) 5. Place or country of destination : People's Republic of China 6 . Product to be mobilized : Skimmed-milk powder 7 . Characteristics and quality of the goods (2) (6) : (See OJ No C 114, 29. 4. 1991 , p . 1 , A.1 .) 8 . Total quantity : 3 661 tonnes 9 . Number of lots : 8 ( 10) 10 . Packaging and marking : 25 kg (1 (8) OJ No C 114, 29. 4. 1991 , p. 1-3 (A2-A3) Markings in English (in letters at least 2,5 cm high) .Supplementary markings on the packaging : 'EEC DAIRY DEVELOPMENT PROJECT / 4. SHIPMENT / 14 CITIES / FOR RECOMBINATION' 1 1 . Method of mobilization : the Community market The skimmed-milk powder must be manufactured after the award of the tender 12. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : ( l0) 17. Period for making the goods available at the port of shipment where die supply is awarded at the port of shipment stage : 16 .  27. 9 . 1991 18 . Deadline for the supply : 8 . 11 . 1991 1427/90 1428/90 1429/90 1423/90 1424/90 1425/90 1426/90 1430/90 1 . 11 . 1991 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 12 noon on 26. 8 . 1991 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 9 . 9 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 30 . 9 .  11 . 10. 1991 (c) deadline for the supply : 1427/90 1428/90 1429/90 22. 11 . 1991 1423/90 1424/90 1425/90 1426/90 1430/90 15. 11 . 1991 3. 8 . 91 Official Journal of the European Communities No L 216/11 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 23 . 9 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 14.  25. 10. 1991 (c) deadline for the supply : 1423/90 1424/90 29 . 11 . 1991 1427/90 1428/90 1429/90 6. 12. 1991 1425/90 1426/90 1430/90 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer f5) : refund applicable on 12 . 7. 1991 , fixed by Commission Regulation (EEC) No 2031 /91 (OJ No L 186 of 12. 7 . 1991 , p. 11 ). No L 216/ 12 Official Journal of the European Communities 3. 8 . 91 Notes : (') The operation number is to be quoted in all correspondance . (2) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. Radioactivity analysis must indicate caesium - 134 and - 137 levels. (3) Commission delegate to be contacted by the succesful tenderer : EEC Delegation, Ta Yuan Diplomatic Offices Building, Apartment No 2-6-1 , Liang Ma He Nan Lu 14, Beijing ; tel. 532 44 43, telex 222690 ECDEL CN, telefax 532 43 42. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of this Annex, or  by telecopier on one of the following numbers in Brussels : - 235 01 32,  236 10 97,  235 01 30,  236 20 05,  236 33 04. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1.8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24 . 7. 1989, p. 10), is applicable as regards the export refund and where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) The successful tenderer shall give the beneficiaires' representative, at the time of delivery, a certificate of origin. (*) The bags must be placed in 20-foot containers. The free holding period for containers must be at least 15 days. (8) New, dry and intact packaging of a net content of 25 kilograms made up as follows : (combination of requirements in I (b) and (c) of Annex II to Commission Regulation (EEC) No 625/78 (OJ No L 84, 31 . 3 . 1978 , p. 19)):  one kraft paper bag of a strength of at least 70 g/m2,  one kraft paper bag with a polyethylene lining, of a strength of at least 80 + 15 g/m2,  three kraft bags of a strength of at least 70 g/m2,  one polythylene inner bag at least 0,12 mm thick, welded or double bond. f) The successful tenderer must nominate a representative at the port of landing. He must so inform the undertaking responsible for checks referred to in Article 10 of Regulation (EEC) No 2200/87 and the China National Import and Export Inspection Corporation (CCIC), cable CHINSPECT, telex 210076 SACI CN. CCIC may be designated as representative by the successful tenderer. o Operation No Quantities (in tonnes) Port of landing Destination / Address of the warehouse 1423/90 1424/90 350 352 (a) Xinfeng (Guangzhou) No 2 Dairy Plant, Panlonggang, Shahe, Guangzhou 1425/90 1426/90 500 497 (b) Shanghai The Warehouse of the Dairy Development Project, No 780 Beizhai Road, Beixingjing 1427/90 1428/90 500 450 Xingang (Tianjin) Refrigeration Plant, Dairy Company  Xingfudao Jiaokou, Hongxing Road, Hebei District 1429/90 680 (c) Dalian The Warehouse of the Dairy Development Project, No 141 Dongbei Roan, Xigang 1430/90 332(d) Fuzhou Kangie Dairy Plant, Wuliting Fuma Road (a) in two parts : A  285 tonnes ; B  67 tonnes ; (b) in three parts : A  325 tonnes ; B  58 tonnes ; C  114 tonnes (c) in two parts : A  500 tonnes ; B  180 tonnes ; (d) in two parts : A  57 tonnes ; B  275 tonnes.